 

Exhibit 10.1

 

ADVISORY AGREEMENT

 

This ADVISORY AGREEMENT (this “Agreement”) is entered into on this 29th day of
May, 2014, by and between UNITED DEVELOPMENT FUNDING IV, a Maryland real estate
investment trust (the “Trust”), and UMTH GENERAL SERVICES, L.P., a Delaware
limited partnership (the “Advisor”).

 

WITNESSETH

 

WHEREAS, the Trust has been formed to originate, acquire, hold, manage,
administer and operate a portfolio of loans secured by real estate and interests
in entities that own real estate, as well as direct investments in real estate
and other real estate-related assets;

 

WHEREAS, the Trust has qualified as a real estate investment trust and invests
its funds in investments permitted by the terms of the Trust’s Declaration of
Trust and Sections 856 through 860 of the Internal Revenue Code;

 

WHEREAS, the Trust has applied to list its common shares of beneficial interest,
par value $0.01 (the “Shares”), for trading on the NASDAQ Global Select Market
(the “NASDAQ”);

 

WHEREAS, the Advisory Agreement, dated November 12, 2009, between the Trust and
the Advisor, as amended by the First Amendment dated June 2, 2010 (the
“Pre-Listing Advisory Agreement”) automatically terminates upon the approval of
the Trust’s application to list the Shares on the NASDAQ and the commencement of
trading in the Shares on the NASDAQ (the “Listing”);

 

WHEREAS, the Trust desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Trustees (the “Board”) of the Trust, all as provided herein, from and
after the Listing; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, from and after the Listing, on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

 

 

 

Article I

DEFINITIONS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

Acquisition and Origination Fees. Acquisition and Origination Fees shall have
the meaning set forth in Section 3.01(c) of this Agreement.

 

Advisor. UMTH General Services, L.P., a Delaware limited partnership, any
successor advisor to the Trust, or any Person to which UMTH General Services,
L.P. or any successor advisor subcontracts all or substantially all of its
functions.

 

Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling, or holding, with the power to vote, 10% or more of the
outstanding voting securities of such Person; (ii) any Person 10% or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such Person; (iv) any executive officer, director, trustee or general partner of
such Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

 

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

 

Asset Management Agreement. An agreement between the Advisor and UMTH Land
Development, L.P. (or another Affiliate of the Advisor), as may be amended from
time to time, whereby the latter agrees to provide the Advisor with the
personnel, services and resources necessary for the Advisor to perform its
obligations and responsibilities under this Agreement in exchange for certain
fees payable by the Advisor.

 

Assets. Properties, Secured Loans and other investments (other than investments
in bank accounts, money market funds or other current assets) owned by the
Trust, directly or indirectly through one or more of its Affiliates, and any
other investment made by the Trust, directly or indirectly through one or more
of its Affiliates.

 

Bankruptcy. With respect to any Person, (a) the filing by such Person of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors, (c)
the expiration of sixty (60) days after the filing of an involuntary petition
under Title 11 of the Unites States Code, an application for the appointment of
a receiver for a material portion of the assets of such Person, or an
involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other U.S. federal or state or foreign
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within such sixty (60) day period or (d) the entry against such Person of
a final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereinafter in effect.

 

Base Management Fee. The base management fee, calculated and payable monthly in
arrears, in an amount equal to one-twelfth of one point five percent (1.50%) of
the Trust’s Equity.

 

Board. The Board of Trustees of the Trust.

 

2

 

 

Business Day. Any day except a Saturday, a Sunday or a day on which banking
institutions in New York, New York are not required to be open.

 

Bylaws. The bylaws of the Trust, as the same are in effect as amended from time
to time.

 

Calendar Quarter. Any of the quarterly periods from January 1 to March 31, April
1 to June 30, July 1 to September 30 and October 1 to December 31 in the
applicable year.

 

Change of Control. With respect to any Person, any (i) event (including, without
limitation, issuance, transfer or other disposition of equity interests of such
Person, merger, share exchange or consolidation) after which another “person”
(as that term is used in Sections 13(d) and 14(d) of the Securities Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-j of the
Securities Exchange Act), directly or indirectly, of securities of such Person
representing greater than 50% of the combined voting power of such Person’s then
outstanding equity interests; provided, that, a Change of Control shall not be
deemed to occur as a result of any widely distributed public offering of the
equity interests of such Person or (ii) direct or indirect sale, transfer,
conveyance or other disposition (other than pursuant to clause (i)) in one or a
series of related transactions, of all or substantially all of the assets of
such Person, taken as a whole, to any “person” (as that term is used in Sections
13(d) and 14(d) of the Securities Exchange Act). For the avoidance of doubt, a
Change of Control of the Advisor shall not include an assignment of this
Agreement by the Advisor as permitted hereby and in accordance with the terms
hereof.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Core Earnings. Net income (loss), computed in accordance with GAAP, excluding
(i) non-cash equity compensation expense, (ii) Incentive Compensation, (iii)
depreciation and amortization (except for certain fees paid to the Advisor),
(iv) any unrealized gains or losses or other non-cash items that are included in
net income for the applicable reporting period, regardless of whether such items
are included in other comprehensive income or loss, or in net income, (v)
one-time events pursuant to changes in GAAP, and (vi) certain non-cash
adjustments, in each case after discussions between the Advisor and the
Independent Trustees and approved by a majority of the Independent Trustees.

 

Debt Financing Fees. Debt Financing Fees shall have the meaning set forth in
Section 3.01(d) of this Agreement.

 

Declaration of Trust. The Declaration of Trust of the Trust filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland REIT Law, as amended from time to time.

 

Distributions. Any dividends or other distributions of money or other property
by the Trust to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.

 

3

 

 

Equity. (a) The sum of (1) the net proceeds from all issuances of the Trust’s
equity securities since inception, plus (2) the Trust’s retained earnings at the
end of the most recently completed month (without taking into account any
non-cash equity compensation expense incurred in current or prior periods), less
(b) any amount that the Trust or any of its Subsidiaries has paid to repurchase
the Trust’s Shares since inception. Equity excludes (1) any unrealized gains and
losses and other non-cash items that have affected shareholders’ equity as
reported in the Trust’s financial statements prepared in accordance with GAAP,
and (2) one-time events pursuant to changes in GAAP, and certain non-cash items
not otherwise described above, in each case after discussions between the
Advisor and the Independent Trustees and approval by a majority of the
Independent Trustees.

 

Equity Incentive Plans. The equity incentive plans adopted by the Trust to
provide incentive compensation to attract and retain qualified trustees,
officers, advisors, consultants and other personnel, including the Advisor and
its Affiliates and personnel of the Advisor and its Affiliates, and any joint
venture affiliates of the Trust.

 

GAAP. Generally accepted accounting principles in effect in the United States on
the date such principles are applied.

 

Governing Instruments. With regard to any entity, the articles of incorporation
or certificate of incorporation and bylaws in the case of a corporation, the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and operating agreement in the case of a limited
liability company, the trust instrument in the case of a trust, or similar
governing documents in each case as amended.

 

Incentive Compensation. The incentive management fee calculated and payable with
respect to each Calendar Quarter (or part thereof during which this Agreement is
in effect) in arrears in an amount, not less than zero, equal to the difference
between (1) the product of (a) twenty percent (20%) and (b) the difference
between (i) Core Earnings of the Trust for the twelve (12) month period ending
on the last day of the Calendar Quarter (or part thereof), and (ii) the product
of (A) the weighted average of the issue price per share of the Shares of all of
the Trust’s offerings of Shares multiplied by the weighted average number of
Shares outstanding (including, for the avoidance of doubt, any restricted shares
of Shares, restricted stock units or any Shares underlying other awards granted
under one or more of the Trust’s Equity Incentive Plans) in the twelve (12)
month period ending on the last day of the Calendar Quarter (or part thereof),
and (B) 8%, and (2) the sum of any Incentive Compensation paid to the Advisor
with respect to the first three Calendar Quarters of such twelve (12) month
period, provided that the Incentive Compensation payable for the first Calendar
Quarter during which this Agreement is in effect shall be reduced on a pro rata
basis to take into account the number of days during the Calendar Quarter that
the Agreement was in effect, and this reduced amount shall be used in computing
the sum described in the foregoing clause (2); provided, further, that no
Incentive Compensation shall be payable with respect to any Calendar Quarter
unless Core Earnings for the twelve (12) most recently completed Calendar
Quarters is greater than zero.

 

For purposes of calculating the Incentive Compensation prior to the completion
of a twelve (12) month period during the term of this Agreement, Core Earnings
shall be calculated on the basis of the number of days that this Agreement has
been in effect on an annualized basis.

 

4

 

 

For the avoidance of doubt, the Trust’s payment of underwriting or offering
commissions or discounts in its public offerings or private placements of
securities shall not be an expense of the Trust pursuant to GAAP and therefore,
shall not affect the calculation of the Incentive Compensation (or the
calculation of Core Earnings for purposes of the Incentive Compensation).

 

If the Termination Date does not correspond to the end of a Calendar Quarter,
the Advisor’s Incentive Compensation shall be calculated for the period
beginning on the day after the end of the Calendar Quarter immediately preceding
the Termination Date and ending on the Termination Date. In this circumstance,
Incentive Compensation shall be calculated using Core Earnings for the twelve
(12) month period ending on the Termination Date.

 

Independent Appraiser. A Person with no material current or prior business or
personal relationship with the Advisor or the Trustees and who is a qualified
appraiser of Real Property of the type held by the Trust or of other Assets as
determined by the Board. Membership in a nationally recognized appraisal society
such as the American Institute of Real Estate Appraisers or the Society of Real
Estate Appraisers shall be conclusive evidence of such qualification as to Real
Property.

 

Independent Trustee. A Trustee who is “independent” in accordance with the
Declaration of Trust and the rules of the NASDAQ or such other securities
exchange on which the Shares are listed.

 

Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by Shareholders by the issue price at the time of such
purchase, reduced by the portion of any Distribution that is attributable to Net
Sales Proceeds and by any amounts paid by the Trust to repurchase Shares
pursuant to any plan of the Trust for the repurchase of Shares.

 

Investment Objectives. The investment objectives of the Trust, a copy of which
is attached hereto as Exhibit A, as the same may be amended, restated, modified,
supplemented or waived pursuant to the approval of a majority of the entire
Board (which must include a majority of the Independent Trustees).

 

Joint Ventures. The joint venture or partnership arrangements in which the Trust
or the Partnership is a co-venturer or general partner which are established to
acquire or hold Assets.

 

Listing Fee. The fee payable to the Advisor upon Listing of the Shares, pursuant
to Section 3.01(f).

 

Market Value. Upon Listing, the market value of the outstanding Shares, measured
by taking the average closing price for a single Share, over a period of thirty
(30) consecutive trading days, with such period beginning one hundred eighty
(180) days after Listing, and multiplying that number by the number of Shares
outstanding on the date of measurement.

 

5

 

 

Net Sales Proceeds. In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Trust, including all real
estate commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (i)(B) of such definition, Net Sales Proceeds
means the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Trust, including any legal fees and expenses and
other selling expenses incurred in connection with such transaction. In the case
of a transaction described in clause (i)(C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Trust or the Partnership from the Joint Venture less the amount of any selling
expenses, including legal fees and expenses incurred by or on behalf of the
Trust (other than those paid by the Joint Venture). In the case of a transaction
or series of transactions described in clause (i)(D) of the definition of Sale,
Net Sales Proceeds means the proceeds of any such transaction (including the
aggregate of all payments under a Secured Loan on or in satisfaction thereof
other than regularly scheduled interest payments) less the amount of selling
expenses incurred by or on behalf of the Trust, including all commissions,
closing costs and legal fees and expenses. In the case of a transaction
described in clause (i)(E) of such definition, Net Sales Proceeds means the
proceeds of any such transaction less the amount of selling expenses incurred by
or on behalf of the Trust, including any legal fees and expenses and other
selling expenses incurred in connection with such transaction. In the case of a
transaction described in clause (ii) of the definition of Sale, Net Sales
Proceeds means the proceeds of such transaction or series of transactions less
all amounts generated thereby which are reinvested in one or more Assets within
one hundred eighty (180) days thereafter and less the amount of any real estate
commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Trust or the Partnership in connection
with such transaction or series of transactions. Net Sales Proceeds shall also
include any amounts that the Trust determines, in its discretion, to be
economically equivalent to proceeds of a Sale. Net Sales Proceeds shall not
include any reserves established by the Trust in its sole discretion.

 

Participation Agreement. The participation agreement, dated November 12, 2009,
by and among United Development Funding, L.P., United Development Funding II,
L.P., United Development Funding III, L.P., United Development Funding Land
Opportunity Fund, L.P., the Trust and UMTH Land Development, L.P., as may be
amended from time to time, with respect to allocation of investment
opportunities among parties to the agreement.

 

Partnership. United Development Funding IV Operating Partnership, L.P., a
Delaware limited partnership, through which the Trust may own Assets.

 

Person. An individual, corporation, business trust, estate, trust, partnership,
limited liability company or other legal entity.

 

Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Trust, either directly or indirectly (whether
through joint venture arrangements or other partnership or investment
interests).

 

Real Property. Land, rights in land (including leasehold interests), land under
development, developed lots, and any buildings, structures, improvements,
furnishings, fixtures and equipment located on or used in connection with land
and rights or interests in land.

 

REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in equity interests
in real estate (including fee ownership and leasehold interests) or in loans
secured by real estate or both in accordance with Sections 856 through 860 of
the Code.

 

6

 

 

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Trust or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Trust or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the Trust or the Partnership in any
Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture
directly or indirectly (except as described in other subsections of this
definition) in which the Trust or the Partnership as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any Property
or portion thereof, including any event with respect to any Property which gives
rise to insurance claims or condemnation awards; (D) the Trust or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Secured Loan or portion thereof (including with respect to any Secured Loan, all
repayments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) and any event with respect to a Secured Loan which gives rise
to a significant amount of insurance proceeds or similar awards; or (E) the
Trust or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof. (ii) Notwithstanding the foregoing, “Sale” or
“Sales” shall not include (A) any transaction or series of transactions
specified in clause (i)(A) through (E) above in which the proceeds of such
transaction or series of transactions are reinvested in one or more Assets
within one hundred eighty (180) days thereafter, or (B) a transaction whereby
the Trust or the Partnership sells, grants, transfers, conveys, or relinquishes
a participation interest in Secured Loans.

 

SEC. The United States Securities and Exchange Commission.

 

Secured Loans. In connection with financing provided, invested in, participated
in or purchased by the Trust, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations or pledges of equity interests in entities owning Real Property.

 

Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

Securities Exchange Act. The Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Securities Exchange Act shall mean such provision as in effect from time to
time, as the same may be amended, and any successor provision thereto, as
interpreted by any applicable regulations as in effect from time to time.

 

7

 

 

Securitized Loan Pool Placement Fees. Securitized Loan Pool Placement Fees shall
have the meaning set forth in Section 3.01(e) of this Agreement.

 

Shareholders. The record holders of the Shares as maintained in the books and
records of the Trust or its transfer agent.

 

Shareholders’ 10.0% Return. As of any date, an aggregate amount equal to a ten
percent (10.0%) cumulative, non-compounded, annual return on Invested Capital.

 

Shares. Any Shares of the Trust’s common shares of beneficial interest, par
value $.01 per share.

 

Subsidiary. (i) Any subsidiary of the Trust, (ii) any partnership the general
partner of which is the Trust or any subsidiary of the Trust, and (iii) any
limited liability company the managing member of which is the Trust or any
subsidiary of the Trust.

 

Termination Date. The date of termination of this Agreement.

 

Trust. United Development Funding IV, a real estate investment trust organized
under the laws of the State of Maryland.

 

Trustee. A member of the Board.

 

Article II

THE ADVISOR

 

2.01         Appointment. The Trust hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment. The Advisor shall be deemed to be in a
fiduciary relationship to the Trust and its Shareholders.

 

2.02         Duties of the Advisor. Subject to Section 2.07, the Advisor
undertakes to use its commercially reasonable best efforts to present to the
Trust potential investment opportunities consistent with the Investment
Objectives and policies of the Trust as determined and adopted from time to time
by the Board. In performance of this undertaking, subject to the supervision of
the Board and consistent with the provisions of the Trust’s Declaration of Trust
and Bylaws, the Advisor shall, either directly or by engaging a duly qualified
and licensed Affiliate of the Advisor or other duly qualified and licensed
Person:

 

(a)          manage the formation of the Trust and the Partnership, including
the preparation and filing of all necessary documentation and ancillary
agreements;

 

(b)          structure, qualify and/or register the Trust’s securities
offerings;

 

8

 

 

(c)          coordinate marketing and distribution of the Trust’s Shares in
connection with any of the Trust’s securities offerings;

 

(d)          structure, qualify, register and oversee the distribution of Shares
pursuant to the Trust’s distribution reinvestment plan;

 

(e)          serve as the Trust’s investment and financial advisor and provide
research and economic and statistical data in connection with the Assets and the
Trust’s Investment Objectives and policies;

 

(f)           provide the daily management of the Trust and perform and
supervise the various administrative functions reasonably necessary for the
management and operations of the Trust;

 

(g)          coordinate and manage operations of any joint venture or
co-investment interests held by the Trust and conduct all matters with the joint
venture or co-investment partners;

 

(h)          maintain and preserve the books and records of the Trust, including
share books and records reflecting a record of the Shareholders and their
ownership of the Trust’s Shares;

 

(i)          investigate, select, and, on behalf of the Trust, engage, supervise
and conduct business with such Persons as the Advisor deems necessary to the
proper performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, financial advisors, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, banks, builders, developers, property owners, mortgagors,
asset managers; property management companies, transfer agents and any and all
agents for any of the foregoing, including Affiliates of the Advisor, and
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services, including but
not limited to entering into contracts in the name of the Trust with any of the
foregoing;

 

(j)           consult with the officers and the Board and assist the Board in
the formulation and implementation of the Trust’s financial policies and, as
necessary, furnish the Board with advice and recommendations (i) with respect to
the making of investments consistent with the Investment Objectives and policies
of the Trust, (ii) in connection with any borrowings proposed to be undertaken
by the Trust and (iii) with respect to modifications to the Investment
Objectives;

 

(k)          subject to the provisions of Sections 2.02(i) and 2.03 hereof, (i)
locate, analyze and select potential investments in Assets; (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Assets will be made; (iii) make investments in Assets on behalf of the Trust
or the Partnership in compliance with the Investment Objectives and policies of
the Trust; (iv) arrange for financing and refinancing and make other changes in
the asset or capital structure of, and dispose of, reinvest the proceeds from
the sale of, or otherwise deal with the investments in, Assets; (v) evaluate and
recommend to the Board hedging strategies and engage in hedging activities on
the Trust’s behalf, consistent with such strategies as so modified from time to
time, with the Trust’s qualification as a REIT and with the Investment
Objectives, and (vi) enter into leases of Property and service contracts for
Assets and, to the extent necessary, perform all other operational functions for
the maintenance and administration of such Assets, including the servicing of
Secured Loans;

 

9

 

 

(l)          provide the Board with periodic reports regarding prospective
investments in Assets;

 

(m)         if a transaction requires approval by the Board, deliver to the
Board all documents required by them to properly evaluate the proposed
transaction;

 

(n)          obtain the prior approval of the Board (including a majority of all
Independent Trustees) for any and all investments in Assets, provided that such
prior Board approval shall not be required for investments made in accordance
with the Investment Objectives, but quarterly summaries of such investments
shall be provided to the Board;

 

(o)          with respect to the transactions described in Article XI of the
Declaration of Trust, obtain the prior approval of a majority of the Independent
Trustees and a majority of the Board not otherwise interested in any transaction
with the Advisor or its Affiliates;

 

(p)          negotiate on behalf of the Trust with banks or lenders for loans to
be made to the Trust, negotiate on behalf of the Trust with counterparties for
repurchase agreements, interest rate swap agreements and other agreements and
instruments used in the conduct of the Trust’s business, negotiate on behalf of
the Trust with investment banking firms and broker-dealers, and negotiate
private sales of Shares and other securities of the Trust or obtain loans for
the Trust, as and when appropriate, but in no event in such a way so that the
Advisor shall be acting as broker-dealer or underwriter; and provided further
that any fees and costs payable to third parties incurred by the Advisor in
connection with the foregoing shall be the responsibility of the Trust;

 

(q)          obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Trust in Assets;

 

(r)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Trust
under this Agreement;

 

(s)          provide the Trust with, or assist the Trust in arranging for, all
necessary cash management services;

 

(t)          deliver to or maintain on behalf of the Trust copies of all
appraisals obtained in connection with the investments in Assets;

 

(u)          upon request of the Trust, act, or obtain the services of others to
act, as attorney-in-fact or agent of the Trust in making, acquiring and
disposing of Assets, disbursing and collecting the funds, paying the debts and
fulfilling the obligations of the Trust and handling, prosecuting and settling
any claims of the Trust, including foreclosing and otherwise enforcing mortgage
and other liens and security interests comprising any of the Assets;

 

10

 

 

(v)          supervise the preparation and filing and distribution of returns
and reports to governmental agencies and to Shareholders and other investors and
act on behalf of the Trust in connection with investor relations;

 

(w)         provide office space, equipment and personnel as required for the
performance of the foregoing services as Advisor;

 

(x)          assist the Trust in preparing all reports and returns required by
the Securities and Exchange Commission, Internal Revenue Service and other state
or federal governmental agencies; and

 

(y)          do all things necessary to assure its ability to render the
services described in this Agreement.

 

2.03         Authority of Advisor. Pursuant to the terms of this Agreement
(including the duties set forth in Section 2.02, and the restrictions included
in this Section 2.03 and in Section 2.06), and subject to the continuing and
exclusive authority of the Board over the management of the Trust, the Board
hereby delegates to the Advisor the authority to (i) locate, analyze and select
investment opportunities, (ii) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Trust or the Partnership, (iii) make and acquire Secured Loans, acquire
Properties and invest in other Assets in compliance with the Investment
Objectives and policies of the Trust, (iv) arrange for debt financing including
fund level indebtedness, and financing or refinancing of Assets, (v) enter into
leases for the Properties and service contracts for the Assets with duly
qualified and licensed nonaffiliated and Affiliated Persons, including oversight
of non-affiliated and Affiliated Persons that perform management, acquisition,
advisory, disposition or other services for the Trust, and (vi) arrange for, or
provide, accounting and other record-keeping functions at the Asset level.

 

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor or
such later date as is specified by the Board and included in the notice provided
to the Trust and such modification or revocation shall not be applicable to
investment transactions to which the Advisor has committed the Trust prior to
the date of receipt by the Advisor of such notification, or, if later, the
effective date of such modification or revocation specified by the Board.

 

2.04         Bank Accounts. The Advisor may establish and maintain one or more
bank accounts in its own name for the account of the Trust or in the name of the
Trust and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Trust,
provided that no funds of the Trust or the Partnership shall be commingled nor
shall any such funds be commingled with the funds of the Advisor; and the
Advisor shall from time to time, upon request by the Board, its Audit Committee
or the auditors of the Trust, render appropriate accountings of such collections
and payments to the Board, its Audit Committee and the auditors of the Trust.

 

11

 

 

2.05         Records; Access. The Advisor shall maintain appropriate records of
all its activities hereunder and make such records available for inspection by
the Board and by counsel, auditors and authorized agents of the Trust, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Trust.

 

2.06         Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Trust as a REIT, (b) subject the Trust to regulation under the
Investment Company Act of 1940, as amended, (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Trust, the Shares or its other securities, or (d) not be
permitted by the Declaration of Trust or Bylaws, except if such action shall be
ordered by the Board, in which case the Advisor shall notify promptly the Board
of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, the Advisor, its Affiliates, the directors,
officers, general partners, trustees, employees, limited partners and
stockholders of the Advisor and its Affiliates shall not be liable to the Trust
or to the Board or Shareholders for any act or omission by the Advisor, any of
the Advisor’s Affiliates, or any of the directors, officers, general partners,
trustees, employees, limited partners, or stockholders of the Advisor or any of
its Affiliates, except as provided in Section 5.02 of this Agreement.

 

2.07         Other Activities of the Advisor. Nothing herein contained shall
prevent the Advisor or its Affiliates from engaging in other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, general partner, trustee, employee,
limited partner, or stockholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other Person.
Subject to the provisions of the Participation Agreement, the Advisor may, with
respect to any investment in which the Trust is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Trust and
its obligations to or its interest in any other Person. The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance. The Advisor shall allocate investment opportunities among the
Trust and the other Persons managed or sponsored by the Advisor, Trustee or
their Affiliates in accordance with the Participation Agreement and shall inform
the Board at least quarterly of the investment opportunities that have been
offered to other programs with similar investment objectives sponsored by the
Advisor, any Trustee or their Affiliates. If the Advisor, any Trustee or
Affiliates thereof have sponsored other investment programs with similar
investment objectives which have investment funds available at the same time as
the Trust, it shall be the duty of the Board (including the Independent
Trustees) to adopt the method set forth in the Participation Agreement or
another reasonable method by which investments are to be allocated to the
competing investment entities and to use their best efforts to apply such method
fairly to the Trust.

 

12

 

 

2.08         Non-Solicitation; Restrictions. In the event this Agreement is
terminated pursuant to Section 4.02 hereof, for three (3) years after the
Termination Date, the Trust shall not, without the consent of the Advisor,
employ or otherwise retain any employee of the Advisor or any of its Affiliates
or any person who has been employed by the Advisor or any of its Affiliates at
any time within the three (3) year period immediately preceding the date on
which such person commences employment with or is otherwise retained by the
Trust. The Trust acknowledges and agrees that, in addition to any damages, the
Advisor shall be entitled to equitable relief for any violation of this Section
2.08 by the Trust, including, without limitation, injunctive relief.

 

Article III

COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS

 

3.01         Fees.

 

The Trust shall pay the Base Management Fee, the Incentive Compensation, the
Debt Financing Fee, the Securitized Loan Pool Placement Fee and the Listing Fee
to the Advisor pursuant to the terms of this Agreement. The Advisor will not
receive any compensation for the period prior to the Listing other than the
compensation and expenses incurred and reimbursed pursuant to the Pre-Listing
Advisory Agreement.

 

(a)          Base Management Fee.

 

(i)          The parties acknowledge that the Base Management Fee is intended to
compensate the Advisor for the costs and expenses it will incur pursuant to the
Asset Management Agreement, as well as certain expenses not otherwise
reimbursable under Section 3.02 below, in order for the Advisor to provide the
Trust the investment advisory services and certain general management services
rendered under this Agreement. The fee paid by the Advisor under the Asset
Management Agreement shall not constitute an expense reimbursable by the Trust
under this Agreement or otherwise.

 

(ii)         The Base Management Fee shall be payable in arrears in cash, in
monthly installments commencing with the month in which this Agreement is
effective. If applicable, the initial and final installments of the Base
Management Fee shall be pro-rated based on the number of days during the initial
and final month, respectively, that this Agreement is in effect. The Advisor
shall calculate each monthly installment of the Base Management Fee based on the
Trust’s Equity as of the last day of each month, and deliver such calculation to
the Trust, within thirty (30) days following the last day of each month. The
Trust shall pay the Advisor each installment of the Base Management Fee within
five (5) Business Days after the date of delivery to the Trust of such
computations.

 

(b)          Incentive Compensation. The Incentive Compensation shall be payable
in arrears, in quarterly installments commencing with the quarter in which this
Agreement is effective. The Advisor shall compute each quarterly installment of
the Incentive Compensation within forty-five (45) days after the end of the
Calendar Quarter with respect to which such installment is payable. A copy of
the computations made by the Advisor to calculate such installment shall
thereafter promptly be delivered to the Board and, upon such delivery, payment
of such installment of the Incentive Compensation shown therein shall be due and
payable in cash, unless otherwise requested by the Advisor, no later than the
date which is five (5) Business Days after the date of delivery to the Board of
such computations.

 

13

 

 

(c)          Acquisition and Origination Fee. The Trust acknowledges and agrees
that in connection with the originating, making or investing in Secured Loans or
the purchase, development or construction of an Asset, the Advisor, UMTH Land
Development, L.P., or another Affiliate of the Advisor that provides services to
the Trust, may charge borrowers or other third parties a reasonable fee (the
“Acquisition and Origination Fee”) in an aggregate amount not to exceed one
percent (1.0%) of the amount of the Secured Loans originated or the amount of
Assets purchased per annum. For the avoidance of doubt, the Acquisition and
Origination Fee is in addition to any fees payable to the Trust in connection
with the originating, making or investing in Secured Loans or the purchase,
development or construction of an Asset.

 

(d)          Debt Financing Fee. If the Trust originates debt financing or
assumes (directly or indirectly) existing debt in connection with property
acquisitions or other permitted investments, and if the Advisor or an Affiliate
of the Advisor provides a substantial amount of services in connection
therewith, as determined by a majority of the Independent Trustees , the Trust
will pay to the Advisor or an Affiliate of the Advisor a fee (the “Debt
Financing Fee”) equal to zero point five percent (0.5%) of the amount of
financing available to or assumed by the Trust. On each anniversary date of the
origination or assumption of such debt financing, the Trust will pay to the
Advisor or an Affiliate of the Advisor an additional fee of zero point twenty
five percent (0.25%) of the amount of financing available to or assumed by the
Trust if such financing continues to be outstanding on such date, or a pro rated
portion of such additional fee for the portion of such year that the financing
is outstanding.

 

(e)          Securitized Loan Pool Placement Fees. Upon the successful
securitization and placement of any Secured Loans (or any derivative thereof),
the Trust shall pay to the Advisor or an Affiliate of the Advisor a fee (the
“Securitized Loan Pool Placement Fee”) equal to one percent (1.0%) of the par
amount of the securities sold by the Trust in connection with such
securitization and placement, provided that the Advisor or an Affiliate of the
Advisor has provided a substantial amount of services in connection with such
securitization and placement as determined by a majority of the Independent
Trustees. In no event will the amount of any Securitized Loan Pool Placement Fee
paid in connection with a securitization and placement of any Secured Loans (or
any derivative thereof) exceed the limits set forth in Section 9.6 of the
Declaration of Trust.

 

(f)           Listing Fee. Upon Listing, the Advisor shall be entitled to the
Listing Fee in an amount equal to fifteen percent (15.0%) of the amount by which
(i) the Market Value of the Trust’s outstanding Shares plus Distributions paid
by the Trust prior to Listing, exceeds (ii) the sum of (A) 100% of Invested
Capital and (B) the total Distributions required to be paid to the Shareholders
in order to pay the Shareholders’ 10.0% Return from inception through the
Listing. The Trust shall pay fifty percent (50%) of the Listing Fee in cash and
fifty percent (50%) of the Listing fee in the form of a promissory note. The
promissory note will bear interest at the applicable federal rate established by
the Internal Revenue Service on the date of issuance, payable quarterly in
arrears. The promissory note will mature on the third (3rd) anniversary of the
date it is issued. If the promissory note has not been paid in full within three
(3) years from the date of issuance, then the Advisor, or its successors or
assigns, may elect to convert the unpaid balance, including accrued but unpaid
interest, into Shares at a price per Share equal to the average closing price of
the Shares over the ten (10) trading days immediately preceding the date of such
election. If the Shares are no longer listed on a national securities exchange
at such time as the promissory note becomes convertible into Shares as provided
by this paragraph, then the price per Share, for purposes of conversion, shall
equal the fair market value for the Shares as determined by the Board based upon
the Appraised Value of the Assets as of the date of election. This Section
3.01(f) shall supersede Section 3.01(f) of the Pre-Listing Advisory Agreement.

 

14

 

 

3.02         Expenses.

 

(a)          The Advisor shall be responsible for the expenses related to any
and all personnel of the Advisor and its Affiliates who provide services to the
Trust pursuant to this Agreement or to the Advisor pursuant to the Asset
Management Agreement (including, without limitation, each of the officers of the
Trust and any Trustees of the Trust who are also director, officers, employees
or agents of the Advisor or any of its Affiliates), including, without
limitation, salaries, bonus and other wages, payroll taxes and the cost of
employee benefit plans of such personnel, and costs of insurance with respect to
such personnel; provided, however, the Trust shall be responsible for expenses
incurred by the Advisor in employing its Chief Financial Officer, Treasurer,
Chief Compliance Officer, Chief Operating Officer and General Counsel including
annual base salary, bonus potential, any related employee’s withholding taxes
and employee benefits.

 

(b)          The Trust shall pay all of its costs and expenses and shall
reimburse the Advisor or its Affiliates for expenses of the Advisor and its
Affiliates incurred on behalf of the Trust, excepting only those expenses that
are specifically the responsibility of the Advisor pursuant to Section 3.02(a)
of this Agreement. Without limiting the generality of the foregoing, it is
specifically agreed that the following costs and expenses of the Trust or any
Subsidiary shall be paid by the Trust and shall not be paid by the Advisor or
Affiliates of the Advisor:

 

(i)          expenses in connection with the issuance of securities and
transaction costs incident to the acquisition, disposition and financing of the
investments of the Trust and its Subsidiaries;

 

(ii)         costs of legal, tax, accounting, consulting, auditing and other
similar services rendered for the Trust by providers retained by the Advisor or,
if provided by the Advisor’s personnel, in amounts which are no greater than
those which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis;

 

(iii)        the compensation and expenses of the Trust’s Trustees and the cost
of liability insurance to indemnify the Trust’s Trustees and officers;

 

(iv)        costs associated with the establishment and maintenance of any of
the Trust’s credit facilities, other financing arrangements, or other
indebtedness of the Trust (including commitment fees, accounting fees, legal
fees, closing and other similar costs) or any of the Trust’s securities
offerings;

 

15

 

 

(v)         expenses connected with communications to holders of the Trust’s
securities or of the Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the Securities and Exchange Commission, the costs
payable by the Trust to any transfer agent and registrar in connection with the
listing and/or trading of the Trust’s securities on any exchange, the fees
payable by the Trust to any such exchange in connection with its listing, costs
of preparing, printing and mailing the Trust’s annual report to the Trust’s
Shareholders and proxy materials with respect to any meeting of the Trust’s
Shareholders;

 

(vi)        costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used for the Trust;

 

(vii)       expenses incurred by managers, officers, personnel and agents of the
Advisor for travel on the Trust’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Advisor in
connection with the purchase, financing, refinancing, sale or other disposition
of an investment or establishment and maintenance of any of the Trust’s
securitizations or any of the Trust’s securities offerings;

 

(viii)      costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;

 

(ix)         compensation and expenses of the Trust’s custodian and transfer
agent, if any;

 

(x)          the costs of maintaining compliance with all federal, state and
local rules and regulations or any other regulatory agency;

 

(xi)        all taxes and license fees;

 

(xii)       all insurance costs incurred in connection with the operation of the
Trust’s business except for the costs attributable to the insurance that the
Advisor elects to carry for itself and its personnel;

 

(xiii)       costs and expenses incurred in contracting with third parties;

 

(xiv)      all other costs and expenses relating to the Trust’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;

 

(xv)       expenses relating to any office(s) or office facilities, including,
but not limited to, disaster backup recovery sites and facilities, maintained
for the Trust or the investments of the Trust and its Subsidiaries separate from
the office or offices of the Advisor;

 

16

 

 

(xvi)      expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Trust’s securities or of the
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;

 

(xvii)     any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Trust, any of the Trust’s
Affiliates, any officer, director, trustee, partner or employee of the Trust or
of any of the Trust’s Affiliates in his capacity as such for which the Trust or
any of its Affiliates is required to indemnify such officer, director, trustee,
partner or employee by any court or governmental agency; and

 

(xviii)    all other expenses actually incurred by the Advisor (except as
otherwise specified herein) which are reasonably necessary for the performance
by the Advisor of its duties and functions under this Agreement.

 

(c)          Costs and expenses incurred by the Advisor on behalf of the Trust
shall be reimbursed monthly to the Advisor. The Advisor shall prepare a written
statement in reasonable detail documenting the costs and expenses of the Trust
and those incurred by the Advisor on behalf of the Trust during each month, and
shall deliver such written statement to the Trust within thirty (30) days after
the end of each month. The Trust shall pay all amounts payable to the Advisor
pursuant to this Section 3.02(c) within five (5) Business Days after the receipt
of the written statement without demand, deduction, offset or delay. Cost and
expense reimbursement to the Advisor shall be subject to adjustment at the end
of each calendar year in connection with the annual audit of the Trust. The
provisions of this Section 3.02 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

 

Article IV

TERM AND TERMINATION

 

4.01         Term; Renewal. This Agreement shall become effective upon Listing
and shall continue in operation, unless terminated in accordance with the terms
hereof, until the first anniversary of the effective date of this Agreement.
Thereafter, this Agreement shall be deemed renewed automatically each year for
an additional one (1) year period unless the Trust or the Advisor terminates
this Agreement in accordance with Section 4.02 hereof.

 

4.02         Termination. This Agreement may be terminated by either party (i)
immediately upon a Change of Control of the Trust or (ii) upon sixty (60) days
written notice without cause or penalty (in either case, if termination is by
the Trust, then such termination shall be upon the approval of a majority of the
Independent Trustees). Notwithstanding the foregoing, the provisions of this
Agreement which provide for payment to the Advisor of expenses, fees or other
compensation following the Termination Date (i.e., Section 4.03) shall continue
in full force and effect until all amounts payable thereunder to the Advisor are
paid in full. The provisions of Sections 4.03 and 5.02 shall survive the
termination of this Agreement.

 

17

 

 

4.03         Payments to and Duties of Advisor upon Termination.

 

(a)          From and after the Termination Date, the Advisor shall not be
entitled to compensation for further services hereunder, except it shall be
entitled to and receive from the Trust within thirty (30) days after the
Termination Date all compensation accruing to the Termination Date and all
unpaid reimbursements of expenses provided for herein, subject to the provisions
of Section 3.02 hereof, and all contingent liabilities related to fees payable
to the Advisor prior to termination of this Agreement.

 

(b)          The Advisor shall promptly upon termination:

 

(i)          pay over to the Trust all money collected and held for the account
of the Trust pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

 

(ii)         deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)        deliver to the Board all assets, including the Assets, and
documents of the Trust then in the custody of the Advisor; and

 

(iv)        cooperate with, and take all reasonable actions requested by, the
Trust to provide an orderly management transition.

 

Article V

INDEMNIFICATION

 

5.01         Indemnification by Trust.

 

(a)          The Trust shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, trustees, partners
and employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland and the Declaration
of Trust. The Trust shall not indemnify or hold harmless the Advisor or its
Affiliates, including their respective officers, directors, trustees, partners
and employees, for any liability or loss suffered by the Advisor or its
Affiliates, including their respective officers, directors, trustees, partners
and employees, nor shall it provide that the Advisor or its Affiliates,
including their respective officers, directors, trustees, partners and
employees, be held harmless for any loss or liability suffered by the Trust,
unless all of the following conditions are met: (i) the Advisor or its
Affiliates, including their respective officers, directors, trustees, partners
and employees, have determined, in good faith, that the course of conduct which
caused the loss or liability was in the best interests of the Trust; (ii) the
Advisor or its Affiliates, including their respective officers, directors,
trustees, partners and employees, were acting on behalf of or performing
services for the Trust; (iii) such liability or loss was not the result of
negligence or misconduct by the Advisor or its Affiliates, including their
respective officers, directors, trustees, partners and employees; and (iv) such
indemnification or agreement to hold harmless is recoverable only out of the
Trust’s net assets and not from Shareholders. Notwithstanding the foregoing, the
Advisor and its Affiliates, including their respective officers, directors,
trustees, partners and employees, shall not be indemnified by the Trust for any
losses, liability or expenses arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
and (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Trust were offered or sold as to
indemnification for violations of securities laws.

 

18

 

 

(b)          The Declaration of Trust provides that the advancement of Trust
funds to the Advisor or its Affiliates, including their respective officers,
directors, trustees, partners and employees, for legal expenses and other costs
incurred as a result of any legal action for which indemnification is being
sought is permissible only if all of the following conditions are satisfied: (i)
the legal action relates to acts or omissions with respect to the performance of
duties or services on behalf of the Trust; (ii) the legal action is initiated by
a third-party who is not a Shareholder or the legal action is initiated by a
Shareholder acting in his or her capacity as such and a court of competent
jurisdiction specifically approves such advancement; (iii) the person for whom
the advancement of Trust funds has been requested provides the Trust with
written affirmation of a good faith belief that the standard of conduct
necessary for indemnification under the laws of the State of Maryland and the
Declaration of Trust has been satisfied; and (iv) the person for whom the
advancement of Trust funds has been requested undertakes to repay the advanced
funds to the Trust together with the applicable legal rate of interest thereon,
in cases in which such Advisor or its Affiliates, including their respective
officers, directors, trustees, partners and employees, are found not to be
entitled to indemnification.

 

(c)          Notwithstanding the provisions of this Section 5.01, the Advisor
shall not be entitled to indemnification or be held harmless pursuant to this
Section 5.01 for any activity which the Advisor shall be required to indemnify
or hold harmless the Trust pursuant to Section 5.02.

 

5.02         Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Trust from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that (i)
such liability, claims, damages, taxes or losses and related expenses are not
fully reimbursed by insurance and (ii) are incurred by reason of the Advisor’s
bad faith, fraud, misfeasance, misconduct, negligence or reckless disregard of
its duties. The Advisor shall not be held responsible for any action of the
Board in following or declining to follow any advice or recommendation given by
the Advisor.

 

19

 

 

Article VI

MISCELLANEOUS

 

6.01         Assignment to an Affiliate. This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining approval of the Board.
The Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. Any other assignment
shall be made only with the approval of a majority of the Board (including a
majority of the Independent Trustees). This Agreement shall not be assigned by
the Trust without the consent of the Advisor, except in the case of an
assignment by the Trust to a corporation or other organization which is a
successor to all of the assets, rights and obligations of the Trust, in which
case such successor organization shall be bound hereunder and by the terms of
said assignment in the same manner as the Trust is bound by this Agreement. This
Agreement shall be binding on successors to the Trust resulting from a Change of
Control or sale of all or substantially all the assets of the Trust or the
Partnership, and shall likewise be binding upon any successor to the Advisor.

 

6.02         Relationship of Advisor and Trust. The Trust and the Advisor are
not partners or joint venturers with each other, and nothing in this Agreement
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them.

 

6.03         Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Declaration
of Trust, the Bylaws, or accepted by the party to whom it is given, and shall be
deemed duly given (a) on the date of delivery if delivered personally, or if by
facsimile or e-mail, upon written confirmation of receipt by facsimile, e-mail
or otherwise, (b) on the first (1st) Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier, or
(c) on the earlier of confirmed receipt or the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

To the Trustees and to the Trust:

 

United Development Funding IV

The United Development Funding Building Suite 100

1301 Municipal Way

Grapevine, Texas 76051

Attention: Chief Executive Officer

 

20

 

 

To the Advisor:

 

UMTH General Services, L.P.

The United Development Funding Building Suite 100

1301 Municipal Way

Grapevine, Texas 76051

Attention: President

 

or such other address as a party shall have specified to the other party in
writing in accordance with this Section 6.03.

 

6.04         Modification. This Agreement shall not be changed, modified, or
amended, in whole or in part, except by an instrument in writing signed by both
parties hereto, or their respective successors or assignees.

 

6.05         Severability. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

6.06         Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.

 

6.07         Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by each of the parties
hereto.

 

6.08         Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

6.09         Gender; Number. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

6.10         Headings. The titles and headings of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

21

 

 

6.11         Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when the counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.

 

  UNITED DEVELOPMENT FUNDING IV         By: /s/ Hollis M. Greenlaw   Name:
Hollis M. Greenlaw   Title: Chief Executive Officer         UMTH GENERAL
SERVICES, L.P.         By: /s/ David Hanson   Name: David Hanson   Title:
President

 

23

 

 

Exhibit A

Investment Objectives

 

The investment objectives of the Trust are:

 

•to make, originate or acquire a participation interest in secured loans (first
lien priority, junior lien priority and mezzanine loans secured by real estate
and/or a pledge of the equity interest in the entity owning the real estate
and/or pledges of other collateral including personal guarantees) for the
acquisition of land and development of single-family lots, finished lots and
entitled land loans, and the construction of model and new single-family homes
including development of mixed-use master planned residential communities;

 

•to make direct investments in land for development into single-family lots, new
and model homes and finished lots and homes and joint ventures with real estate
developers, homebuilders, land bankers and other real estate investors;

 

•to provide secured senior and subordinate lines of credit to real estate
developers, homebuilders, land bankers and other real estate investors,
including affiliated programs, for the purchase of finished lots and for the
construction of single-family homes;

 

•to provide, including without limitations, credit enhancements and guarantees
to real estate developers, homebuilders, land bankers and other real estate
investors who acquire real property, subdivide real property into single-family
residential lots, acquire finished lots and/or build homes on such lots;

 

•to purchase participations in, or finance for other real estate investors the
purchase of, securitized real estate loan pools;

 

•to purchase participations in, or finance for other real estate investors the
purchase of, discounted cash flows secured by state, county, municipal or other
similar assessments levied on real property;

 

•to produce net interest income from the interest paid to us on secured loans,
securitized loan pools and discounted cash flows that we originate, purchase or
finance or in which we acquire a participation interest;

 

•to produce investment income from equity investments that we make or in which
we acquire a participation interest;

 

•to produce a profitable fee from credit enhancements and other transaction
fees;

 

•to participate, through a direct or indirect interest in borrowers, in the
profits earned by such borrowers through the underlying properties;

 

•to maximize distributable cash to investors; and

 

•to preserve, protect and return capital contributions.

 

 

